DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1-3 and 5-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 2003050419, of record) and further in view of Kobayashi (JP 2004-42755, of record) and/or Hanus (US 3,598,165, of record).   
	As best depicted in Figure 1, Cho is directed to a tire construction comprising a plurality of carcass layers 4, wherein a first carcass layer 41 is wrapped around respective bead cores and includes an overlapped region that extends over almost the entire tread width TW.  The additional carcass layers 42-44 are wrapped around respective bead cores.  In such an instance, however, turnup ends of one of the additional carcass layers (corresponds with claimed second carcass layer) are not positioned in respective shoulder portions so as to define an aligned arrangement (with the ends of the first carcass layer) as defined by the claimed invention.
	A fair reading of Cho, however, does not limit the position of carcass layers 42-44.  The inventive concept of Cho is the inclusion of first or innermost carcass ply having an overlapped region in order to, among other things, eliminate the need to include an additional and separate breaker assembly.  One of ordinary skill in the art at the time of the invention would have found it obvious to position the turnup ends of carcass layers 42-44 at any number of 
	It is emphasized that the first carcass ply of Cho would include ends in respective shoulder portions or upper sidewall portions (after overlapping in the crown region) and the second carcass ply of Cho, as modified in view of Kobayashi and/or Hanus, would include ends that terminated in respective shoulder portions (without including an overlapped region).               	      
Regarding claim 2, bead cores are conventionally formed with wires.

With respect to claim 5, treads are conventionally formed with rubber and carbon black (consistent with well-known makeup of almost every tire component).  
Regarding claim 6, Cho broadly teaches the use of plural carcass plies and such is recognized as including at least two carcass plies (in which case two main portions and two turnup portions would be present in the crown region and respective sidewall regions).  
As to claims 7 and 8, first and second bead apex strips (no reference character provided) can be viewed as the claimed first and second sidewall reinforcements.
Regarding claim 9, almost every tire component is commonly described as including reinforcing fillers, such as carbon black and silica, either individually or in combination.
With respect to claim 11, the claimed arrangement is depicted in Figure 1 of Cho (tread ends are beyond ends of first carcass layer).	
As to claim 12, the claimed cord density is consistent with that which is commonly used in a wide variety of tire components, including the carcass.  It is additionally noted that the cord density is a function of a wide variety of parameters, including the cord diameter, and Cho is not limited to a single cord diameter (or single type of tire for that matter).  It is emphasized that cord diameters and cord densities are highly dependent on the tire size and ultimately the intended use of the tire.  One of ordinary skill in the art at the time of the invention would have found it obvious to form the tire of Cho with any number of known cord densities, including 
With respect to claims 13 and 14, rubber can be viewed as an “elastomer type polymer”.  It is extremely well known and conventional to include skim rubbers or topping rubbers when forming tire components, such as carcass layers.  
As to claim 16, the left side of Cho (as modified by Kobayashi and/or Hanus) would include a turnup end (second carcass layer) that is directly adjacent an edge of the first carcass layer.  Again, such an arrangement results from including a high turnup arrangement (in the second carcass player) in combination with the overlapped first carcass layer of Cho.   
4.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho, Kobayashi, and Hanus as applied in claim 1 above and further in view of the Admitted Prior Art.
As detailed above, Cho is directed to a tire construction comprising multiple carcass layers.  While Cho fails to suggest the claimed carcass materials, the Admitted Prior Art identifies the claimed materials as being known in the art (Paragraph 6).  One of ordinary skill in the art at the time of the invention would have found it obvious to use any known material when forming the carcass layers of Cho.  It is emphasized that the inventive concept of Cho appears to be completely independent of the carcass material and Applicant has not provided a conclusive showing of unexpected results for the claimed materials.
5.	Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho, Kobayashi, and Hanus as applied in claim 1 above and further in view of Miyazaki (US 2014/0144566, of record) and/or Mancini (US 2010/0218873, of record).
As detailed above, the modified tire of Cho includes first and second edges that are in radial alignment with one another.  The tire of Cho includes a conventional tread component (tread width TW between shoulder or edge portions 11 and 12).  In such an instance, though, Cho is silent as to an amount of overlap between the tread and said first and second edges.
	In any event, it is extremely well known and conventional that tread components commonly terminate in respective shoulder regions, as shown for example by Miyazaki (Figures 1 and 2) and/or Mancini (Figure 6).  Given the range of exact locations for the first edges of Cho (see Figure 1 and the axial extent over which said edges can be positioned), it reasons that a conventional tread would extend slightly axially beyond said edges (overlap said edges) in a wide variety of embodiments.  This general arrangement is seen to be consistent with an overlapped amount between 5 and 7 mm and Applicant has not provided a conclusive showing of unexpected results for the claimed overlapped amount (lack of comparative examples in which amount is less than 5 mm or greater than 7 mm).           
	With respect to claim 18, as detailed above, conventional treads extend between respective shoulder portions and thus, said tread does not extend entirely over the first carcass layer (it is not present in sidewall and beads).
Response to Amendment
6.	The declaration under 37 CFR 1.132 filed April 28, 2021 is insufficient to overcome the rejection of claims 1-18 based upon Cho and further in view of Kobayashi and/or Hanus as set forth in the last Office action because: Applicant argues that an overlapped arrangement results in a balloon-shaped deformation and an underlapped arrangement results in a thin tire wall and greater susceptibility to damage.  In such an instance, though, Applicant has not provided any .            
Response to Arguments
7.	Applicant's arguments filed April 28, 2021 have been fully considered but they are not persuasive. 
	Applicant’s arguments appear to be solely directed to the evidence provided in the Declaration under 37 CFR §1.132. See previous paragraph.
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        May 11, 2021